Citation Nr: 1200301	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder (claimed as bilateral shin splints).  

Entitlement to service connection for tinea corporis.  

3.  Entitlement to service connection for a disability manifested by T-wave and PVC abnormality.  

4.  Entitlement to service connection for chronic abdominal pain.  

5.  Entitlement to an initial compensable rating for allergic rhinitis.  

6.  Entitlement to an initial compensable rating for cervicitis.  

7.  Entitlement to an initial compensable rating for herpes simplex virus, type II.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for allergic rhinitis, chronic cervicitis, and herpes simplex, virus type II (HSV II), all of which were evaluated noncompensable, effective December 2006.  Service connection for bilateral shin splints, tinea corporis, chronic abdominal pain, and T-wave and PVC abnormality were denied.  The Veteran disagreed with the noncompensable ratings and the denial of service connection of the aforementioned claims and the current appeal ensued.  

The issues of service connection for bilateral shin splints and tinea corporis, and initial compensable ratings for HSV II and cervicitis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a disability manifested by T-wave and PVC abnormality, nor has she presented competent evidence of any such disability during the course of this appeal.  

2.  Other than her service connected cervicitis, the Veteran has not been diagnosed as having a chronic disability that is manifested by complaints of abdominal pain.  

3.  The Veteran's allergic rhinitis is not productive of greater than 50 percent obstruction of the nasal passage on both sides, nor is there complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  A disability manifested by T-wave and PVC abnormality was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A chronic abdominal condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for an initial compensable rating allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97 Diagnostic Code (DC) 6522 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the initial increased rating claim for allergic rhinitis on appeal, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Any defect as to 38 U.S.C.A. § 5103(a) notice is therefore nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

As to the service connection claims for T-wave and PVC abnormality and chronic abdominal pain, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007.  The letter fully addressed the notice elements.  This letter advised the Veteran of the information required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The February 2007 letter also informed the Veteran of how VA determined disability rating and effective dates.  See Dingess.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records and a June 2007 VA examination report with the claims file.  

The Veteran underwent a VA examination in June 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examination was adequate for purposes of addressing service connection and assigning a rating to the Veteran's allergic rhinitis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also provided an opportunity to set forth her contentions during a hearing which she declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for a disability manifested by T-wave and PVC abnormality and chronic abdominal pain based on service incurrence.  She asserts that she began having heart palpitations and was told she had T-wave and PVC abnormality.  She was prescribed beta blockers and then stopped use because she could not tolerate them.  As for her chronic abdominal pain, she maintains that her abdominal pain is related to her cervicitis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, service treatment records showed that the Veteran was seen in August 2000 complaining of lower abdominal pain of 3 months duration.  The pain was sharp and was located in the mid to lower abdomen.  It lasted for 10 to 15 minutes.  The pain was relieved by Naproxen and occurred every 3 days, 10 times per month.  She related that she had bowel movements every 2 to 3 days.  A KUB noted a normal abdomen.  It was also noted that she had large amounts of stool.  The findings were negative.  The assessment was abdominal pain, probably secondary to constipation.  She was instructed to increase her fiber and fluid intake.  

In August 2003, the Veteran was seen complaining of sensations of heart fluttering at night while lying in bed.  She denied chest pain and shortness of breath.  She related that she smoked 1/2 pack of cigarettes per day.  She also noted positive caffeine intake.  Holter monitor results showed occasional PVCs which corresponded with her symptoms.  They did not appear to be malignant in any way.  Beta blockers were recommended as possible therapy if the Veteran was able to tolerate them well.  The assessment was palpitations and tobacco abuse.  The examiner indicated that an EKG was within normal limits.  Smoking cessation was discussed and she was instructed to stop her caffeine intake.  She was also instructed to follow-up as needed.  

In September 2006, the Veteran was seen for a separation examination.  At the time of the examination, she rated her pain on a pain scale as 0/10.  She stated that she was pain free.  There were no cardiac risk factors noted.  Her diagnostic history related no coronary artery disease, no congestive heart failure and no hypertension.  She related daily coffee consumption and that she smoked 1/2 pack of cigarettes per day.  A review of the systems revealed no cardiovascular symptoms and no musculoskeletal symptoms.  She had normal heart rate and rhythm, heart sounds, and arterial pulses.  There were no murmurs heard.  No edema was present.  An examination of the abdomen revealed the bowel sounds were normal.  Palpation of the abdomen revealed it to be soft, with no tenderness, and no masses felt.  

After service, the Veteran underwent a VA examination in June 2007.  She reported right suprapubic sharp pain rated at 7/10, once a year lasting 1 to 5 hours at a time.  She denied any hematemesia, vomiting, melena, diarrhea, constipation, or circulatory disturbance after meals.  Her current treatment was Motrin with some relief and no adverse effects.  She denied any episodes of colic distention, nausea, or vomiting.  Examination of the abdomen showed it to be flat, soft, nontender with bowel sounds in all 4 quadrants.  No organomegaly or pulsatile masses were shown.  There was no ulcer disease.  There was no weight gain or loss.  There were no signs of anemia.  There was no pain or tenderness.

As for her T-wave abnormality, the Veteran reported the onset of this complaint in August 2003.  The examiner noted that an EKG at the time showed normal sinus rhythm with nonspecific T-wave abnormality.  She reported heart fluttering, worse at night, occurring 4 to 5 times per year, lasting 1 week at a time.  She was treated with beta blockers but stopped taking them on her own accord in 2005.  She denied any sustained ventricular arrhythmias, atrial ventricular block, or implantable cardiac pacemakers.  She denied any effects of this condition on her usual occupation or daily activities.  Physical examination revealed lungs to be clear to auscultation, bilaterally, with good respiratory effort and symmetrical expansion.  There was regular rate and rhythm without murmurs, gallops, or rubs.  There was no jugular venous distention or carotid bruits.  PMI was at the base.  Peripheral pulses were symmetrically intact without edema, stasis pigmentation, or eczema.  There was no evidence of cardiac failure.  Cardiac arrhythmia was absent as was confirmed by echocardiogram.   Doppler imaging showed no significant valvular stenosis or regurgitation was evident.  Normal systolic function was shown.    

The examiner was unable to render a diagnosis in the absence of objective evidence on clinical examination to support the Veteran's claims as to abdominal pain and T-wave abnormality.  In other words, the presence of a current chronic disability of the abdomen or a disability manifested by a T-wave and PVC abnormality was not present.  The Veteran has presented no competent evidence to the contrary.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpn v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran has not been diagnosed with a disability manifested by T-wave and PVC abnormality.  Although the Veteran has complained of heart palpitations and fluttering of the heart, there was no finding of coronary artery disease, no congestive heart failure, and no cardiovascular symptoms.  The examiner clearly indicated that the abnormality was more of anomaly and not a malignant disorder.  After service, the June 2007 VA examination showed no findings of cardiovascular symptoms or any disease related to T-wave or PVC abnormality.  T-wave and PVC abnormality are diagnostic testing findings.  The Board finds this to be akin to a finding of high cholesterol, which is not a disability for VA purposes.  See 61 Fed.Reg. 20,440, 20,445 (May 7, 1996) (For example, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are therefore, not disabling entities for which compensation is payable under VA's rating schedule).  Simply put, the evidence does not show that the Veteran's T-wave and PVC abnormality has been related to a chronic disability.  

Consideration has been given to the Veteran's assertion that she has a disability that results in a T-wave and PVC abnormality.  However, the Veteran is not deemed competent to provide testimony regarding the cause/etiology of the T-wave and PVC abnormality.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  He simply lacks the skill to provide an opinion that his T-wave and PVC abnormality is anything other than an anomaly/diagnostic finding.

As for the Veteran's claim for service connection for chronic abdominal pain, this claim must also fail.  There is no medical evidence of a disability causing chronic abdominal pain at any time during the period under appellate review.  Rather, the Veteran complained on one occasion in service of abdominal pain which the examiner at that time attributed to constipation.  She was instructed to increase her liquid and fiber intake.  The Veteran states that her chronic abdominal pain is not related to constipation but rather, she seems to relate it to her cervicitis.  However, if such is the case, the Board emphasizes that the Veteran is already service connected for cervicitis, which is being Remanded to better explore the severity of that condition.  

The Board does note, that it finds the Veteran is competent to report in-service complaints of abdominal pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1991).  She alleges that she had pain in her abdomen in service which she stated did not relate to constipation.  However, as discussed, service treatment records showed no findings, treatment, or diagnosis of a condition related to abdominal pain.  Put another way, to the extent that the Veteran may have had abdominal pain in service, which was attributed on at least one occasion to constipation,, the complaints of abdominal pain were not specifically attributed to any diagnosed disability.  The Veteran again lacks the competence to diagnose her abdominal condition/pain.

It is important to note, that pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted.  See also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  

Thus, since the evidence does not show that the Veteran has a disability manifested by T-wave and PVC abnormality or a disability that is manifested by chronic abdominal pain, there is no basis upon which to grant service connection for either of these claims.  Therefore, service connection for a disability manifested by T-wave and service connection for chronic abdominal pain are not warranted.  



Initial Ratings

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  A single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the guidance of the Court in Hart, and for the reasons discussed in greater detail below, the Board finds that staged ratings for the Veteran's service-connected allergic rhinitis is not applicable in this case.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran claims that her allergic rhinitis is more severe than the current evaluation reflects.  She maintains that she is prescribed Flonase and Nasonex to be taken on a daily basis to relieve inflammation of the nasal passages and increase airflow.  She asserts she should receive a compensable rating for this condition.  

By rating decision of July 2007, service connection for allergic rhinitis, was granted.  A noncompensable rating was assigned, effective December 2006.  That noncompensable rating has been in effect since that time.  

The Veteran underwent a VA examination in June 2007.  She indicated that she had chronic allergic rhinitis since 1990.  She reported that her current treatment was over the counter Sudafed on a daily basis with good response and no adverse effects.  She reported occasional interference with breathing through the nose and purulent drainage.  She denied dyspnea, speech impairment, disease or injury involving the soft palate.  She denied chronic sinusitis history.  She reported that allergic rhinitis attacks occurred 2 times a year, usually in the spring, with baseline status between attacks being stable.  Other symptoms noted were itching, watering eyes and sneezing.  She denied any period of incapacitation.  Examination of nose, sinuses, mouth, and throat revealed the nares were patent without drainage or polyp.  There was no sinus tenderness or crusting.  The diagnosis was allergic rhinitis.  

The Veteran is presently rated for allergic rhinitis, under Diagnostic Code 6522, as noncompensably disabling under 38 C.F.R. § 4.97.  Under that code, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction of one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  

In this case, the Veteran's allergic rhinitis does not warrant a compensable rating at any time during the appeals period.  Although the Veteran complained of inflammation of the nasal passages, her June 2007 VA examination showed that the nares were patent and there were no polyps.  No evidence of obstruction in either of the nostrils was noted.  As such, a 10 percent rating, which requires greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, has not been shown.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial increased rating for allergic rhinitis for any period of time covered by the appeal.  

The Board has also considered the applicability of other potential diagnostic codes.  The Veteran indicated that she had no history of sinusitis.  Therefore, diagnostic code 6513 for maxillary sinusitis is not applicable in this case.  

The Board has considered the Veteran's statements that her allergic rhinitis, is more disabling than reflected by the rating rendered.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms related to her allergic rhinitis, because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's allergic rhinitis has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the VA examination report) directly address the criteria under which the Veteran's aforementioned disability is evaluated.  

The Board has contemplated whether the claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected allergic rhinitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's allergic rhinitis symptomatology is fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of her allergic rhinitis that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with her employability, which is not contended, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Indeed, when she was examined in June 2007, it was specifically noted that the Veteran's allergic rhinitis resulted in no periods of incapacitation.  There is also no evidence of frequent hospitalizations.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability for the period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that her service-connected disabilities affect her ability to obtain or maintain substantially gainful employment.  She stated during her June 2007 VA examination, that she was a warehouse supervisor.  She also is retired from the United States Air Force.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  


ORDER

Entitlement to service connection for a disability manifested by T-wave and PVC abnormality is denied.  

Entitlement to service connection for chronic abdominal pain is denied.  


An initial compensable rating for allergic rhinitis is denied.  


REMAND

Additional development is necessary in this appeal.  

The Veteran asserts that she warrants service connection for bilateral shin splints and tinea corporis based upon service incurrence.  

A review of the record shows that the Veteran was treated in service for tinea corporis and bilateral shin splints.  Shortly before service discharge, she was made orthotics for her footwear which were done in part, because of her shin splints.  

As for her tinea corporis, she has been diagnosed with numerous skin conditions to include, tinea corporis, acne, nummular dermatitis, and xerosis.  It is not clear from the record what her skin disorder currently is and whether or not it is related to service.  

The June 2007 VA examination report indicated, in pertinent part, that the examiner was unable to diagnose bilateral shin splints and tinea corporis in the absence of objective evidence on clinical examination.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, since both the Veteran's bilateral shin splints and tinea corporis were treated in service, the Veteran continues to complain of both, and the June 2007 VA examination report did not clearly indicate through the examination a rationale for the inability to make a clinical determination of the Veteran's disabilities, additional examination is needed in this regard.  Of import, is that upon examination, the examiner related tenderness to palpation at the distal 2/3 of Veteran's shin.  No rationale was provided for the negative diagnosis despite her in service diagnosis and post-service complaints.   

Additionally, as to the Veteran's skin condition, the Veteran related that although she did not have a flare-up of her rash at the time of the examination, she did have scarring to her arms, legs, inner thighs, and buttocks.  The Court has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  The matter is additionally frustrated by the fact that the Veteran's HSV II is manifested by skin symptoms.  In this case, the AMC/RO must consider the Veteran's claim for any possible dermatological disorder as may have its onset in service, which should involve an appropriate examination.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, the Veteran should be provided additional VA examination not only to determine the etiology of his bilateral leg disorder (bilateral shin splints), but to determine the etiology of his dermatological disorder (tinea corporis, xerosis, nummular dermatitis), no matter what how it is diagnosed.    

The Veteran also asserts that her HSV II is more severe than currently rated.  She maintains that she has significant scarring on her buttocks and thighs.  In this regard, she alleges that this condition covers more than 10 percent of her body.  She has indicated the skin lesions/rashes are resultant from the tinea corporis and the HSV II.  The Board also notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition.  The examiner should determine whether the skin lesion/rashes, or scarring can be readily separated and if not, it should be so stated.  

The Veteran also claims that her service-connected cervicitis is more severe than the current evaluation reflects.  She underwent a VA examination in June 2007 wherein the examiner indicated that she was provided Motrin for treatment for this condition.  Later in the examination report, the examiner indicated that the Veteran's chronic cervicitis required no medication or treatment.  It is not clear from the examination report whether the Veteran is treated with Motrin for this condition and if so, whether it requires continuous treatment or not.  Such is relevant as a compensable rating may be assigned for symptoms that require continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic Codes 7612, 7615.  The Veteran also was not examined in connection with this disability.  Another VA examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA orthopedic examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed bilateral shin splints had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

2.  The Veteran should be afforded an appropriate VA dermatology examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed tinea corporis had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  

If the Veteran is determined to have another dermatological disorder such as nummular dermatitis, xerosis, acne, or any other skin condition, the examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that one or more of the claimed dermatological disorders had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  If the effects of one or more of these conditions cannot be separated, the examiner should so state.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

The examiner should also examine the Veteran to determine the nature and severity of her service connected HSV II disability.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should provide a report indicating whether or not the Veteran has residual scarring associated with her service-connected HSV II disability.  If so, the examiner should indicate the location of each scar or area of scarring.  He or she should also report whether the scars are deep and nonlinear, and whether they are unstable and painful.  A deep scar is one associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  The examiner should indicate how many scars are unstable and/or painful, if any.  Also, the examiner should report the total area of the body, reported in square inches or square centimeters, affected by residual scarring.  The examiner should also discuss the location of each body part of the scars and the dimensions of the area covered by such should be reported.  

The examiner should identify the percentage of the Veteran's entire body associated with her HSV II condition and the percentage of exposed areas associated with her HSV II condition.  The examiner should also indicate whether the Veteran is prescribed intermittent systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for this therapy during a 12-month period.  The examiner should also report the name of the systemic corticosteroid and/or immunosuppressive drug prescribed and the date the Veteran was prescribed the medication for use for her disability.  

A rationale for any opinion advanced for the HSV II disability should be provided.  

3.  The Veteran should undergo a VA gynecological examination to determine the nature and severity of her service connected cervicitis disability.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should provide a report indicating whether or not the Veteran does or does not require continuous treatment for the symptoms of cervicitis.  If she does require treatment for cervicitis, the examiner should indicate whether the symptoms are controlled by the treatment.  

A rationale for any opinion advanced for the cervicitis disability should be provided.  

4.  Following such development, the RO/AMC should review and readjudicate the claims.  See 38 C.F.R. § 4.2 (2011).  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claims, the RO/AMC shall issue the Veteran a SSOC.  Thereafter, the case should be returned to the Board, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


